DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 11/30/2021 amended claims 1, 8 and 10, cancelled claims 2 and 14 and added new claims 15-22.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejections over Cooper and Tsubouchi in view of Migdal from the office action mailed 6/7/2021; therefore these rejections are withdrawn.  New grounds of rejection necessitated by applicants’ amendments are set forth below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8-13 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Migdal et al., US Patent No. 6,726,855 (hereinafter referred to as Migdal) in view of Konzman et al., US Patent Application Publication No. 2007/0298984 (hereinafter referred to as Konzman).      
Regarding claims 8-13 and 15-22, Migdal discloses a lubricant composition comprising a Group I or Group II base oil (as recited in claims 8, 15 and 21-22) (Col. 4/Table 1 and Col. 7/L. 1-12) to which is added an ester compound, such as, esters of phthalate type (Col. 6/L. 1-16) and 0.01 to 10 wt% of antioxidants, such as, phenyl-α-naphthylamine, phenyl-β-naphthylamine, diheptyldiphenylamine, mono- and/or di-(α-methylstyryl)diphenylamine, mono- and/or distyryidiphenylamine, 4-(p-toluenesulfonamido)diphenylamine, 4-isopropoxydiphenylamine, t-octylated-N-phenyl-1-naphthylamine (as recited in claims 8-13 and 15-22) (Col. 2/L. 31-44 and Col. 3/L. 1-21). 
Migdal discloses all the limitations discussed above include seal swell agents (see Table 1) but does not explicitly disclose the specific ester compounds recited in claims 8 and 15.  
Konzman discloses a lubricating oil composition comprising a base oil to which is added additives including antioxidants and seal swell agents, such as, 0.05 to 5 wt% benzyl benzoate (as recited in claims 8, 15 and 21-22) (Para. [0036]-[0038]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use .     

Allowable Subject Matter
Claims 1 and 3-7 are allowed.  Claims 1 and 3-7 are allowed as claim 1 (claims 3-7 depend therefrom) uses the transition phrase “consisting of” which is close-ended and the prior art does not teach a single embodiment solely consisting of an octylated phenyl-α-naphthylamine and an aromatic ester enumerated in claim 1.  

Response to Arguments
Applicants’ arguments filed 11/30/2021 regarding claims 1, 3-13 and 15-22 have been fully considered and are moot as the rejections from the previous office action have been withdrawn as discussed above.
It is the position of the examiner that the references discussed above adequately read on the claims as instantly recited.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771